Exhibit 21 ABCO Energy, Inc. Form 10, Item 21 List of all Subsidiaries As of June 30, 2014 ABCO Energy, Inc. (AEI) is a “C” corporation registered in Nevada (AEI is the parent corporation) ABCO Energy Subsidiaries are as follows: ABCO Solar, Inc. is a “C” Corporation registered in Arizona and is a wholly owned subsidiary of AEI ABCO Energy NY, Inc. (AENYI) is a “C” corporation registered in New York and is a wholly owned subsidiary of AEI ABCO Thermal, LLC is an Arizona limited liability company and is a wholly owned subsidiary of ABCO Solar, Inc. Alternative Energy Finance Corporation is a Wyoming “C” Corporation and is a wholly owned subsidiary of AEI.
